Citation Nr: 1207858	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability; and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, a previously denied claim of service connection for a back disability was not reopened because the evidence submitted was not new and material.  

Jurisdiction of the claims file was transferred back to the RO in New York, New York, where the Veteran resides.  The Veteran's notice of disagreement (NOD) with that determination was received at the New York RO in November 2009.  The RO issued a statement of the case (SOC) in July 2010, and the Veteran's VA Form 9, substantive appeal to the Board was timely received in July 2010.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2000 decision, the RO denied a claim of service connection for a back disability.  Notice of that determination and the Veteran's appellate rights were sent to the Veteran in August 2000; and the Veteran appealed this determination to the Board.   

2.  In October 2004, the Board denied a claim of service connection for a back disability.  A motion for reconsideration of that decision was denied by the Board in March 2005, which was not appealed, and the Board's October 2004 decision became final.  

3.  Evidence submitted since the Board's October 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's October 2004 decision is final.  38 U.S.C.A. § 7104  (West 2002). 

2.  New and material evidence has been received since the Board's March 2004 decision which denied service connection for a back disability; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's STRs are silent for any complaints, treatment or diagnosis related to a back disability during service.  

In support of his May 2000 claim for service connection for a back disability, the Veteran submitted a letter from his doctor noting a current disability.  He also submitted his own statement indicating that he had a bad back which did not show up until after he was discharged from service.  In an October 2004 decision, the Board found that the Veteran's currently diagnosed back disability was not related to service because the evidence of record tended to show that the pain began in 1948; and, that the Veteran did not engage in combat with the enemy during service.  The Veteran's motion for reconsideration of the Board's October 2004 decision was denied by the Board in March 2005, and there is no indication that an appeal was filed with the Court of Appeals for Veterans Claims.  Accordingly, the Board's October 2004 decision is final.  

Currently, the Veteran reports that he had back pain during service as a result of his duties as a telephone pole wirer, and that the pain came back several years later.  Additionally, the Veteran reported that he injured his back in the line of duty, explaining that his work as a field lineman was to ensure that lines of communication remained intact by running wires and cables from telephone and telegraph poles.  To perform his functions, the Veteran wore spikes on each leg and a leather safety belt for climbing the poles.  Despite being careful, the safety equipment would sometimes fail, and the Veteran would slide down the pole and get hurt.  The Veteran testified that he did not report these incidents at the time because it was wartime and he did not want to seem like a whiner.  Finally, the Veteran provided competent and credible testimony about his combat experiences during World War II.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior Board denial in 2004, the Board determined that the Veteran's back disability had its onset nearly three years after discharge from service.  Additionally, the Board determined that the Veteran did not engage in combat with the enemy.  That decision became final.  

Since the last final decision in October 2004, evidence has been added to the claims file, including testimony provided by the Veteran in August 2011.  The Veteran asserts that his back disability had its onset during service because he specifically testified that he injured his back during service and felt back pain in service.  The Veteran explained that he had to wear spikes on each leg and a leather belt around the waist while working on the telephone poles.  If he missed hooking the spike into the pole he would slide down and get hurt.  Sometimes the belt would hold him up, but sometimes it did not.  This, he explained was how he injured his back during service.  Importantly, the Veteran also testified that he did not seek treatment until the pain became quite severe, which was after service, in 1948.  

The Veteran also testified that he was not given a thorough examination at discharge because he would have had to stay for a month if he wanted an examination for his back.  He opted to return home to his family and forgo the examination.  The Veteran testified that had he stayed for the examination, he believed that the examiner would have documented a back injury. 

Given that he reported actually feeling back pain in service and described the injury to his back during service, which is consistent with the type of work he was assigned, the Veteran's statements are new and material.  Moreover, the Veteran's statements regarding his combat experiences are also found competent and credible.  According to the Veteran's testimony, he was performing duties at an air field when they were attacked by German planes.  The Veteran also testified that he was shot at, and that he returned fire on occasion.  

Thus, the additional evidence is new and material and reopening the claim is warranted. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a back disability having been submitted, the claim is reopened. 


REMAND

At his personal hearing in August 2011, the Veteran clarified that he injured his back while performing his normal duties as a lineman.  The Veteran explained that while in service he climbed telephone poles to wire gun sections.  The Veteran further testified that he was required to wear spikes on each leg plus a leather belt around his waist.  If he (a lineman) missed hooking the spike into the pole he would slide down and get hurt.  Sometimes the belt held him up and sometimes it did not.  It would stretch his whole chest and that happened on a number of occasions.  He testified that he did not report this to his sergeant because it was wartime and you just did not complain.  The Veteran testified that although he did not seek treatment during service, he injured his back nonetheless and he did feel pain during service.  The Veteran also testified that it was not until about three years later when the pain became quite severe and he finally sought medical treatment.  

A May 1949 certificate of attending physician notes that the Veteran had been treated for back pain by that particular physician since September 1948, and that the Veteran had complained of migrating and transient pain in the lower back and back sciatic areas for two years.  Additionally, the Veteran was hospitalized for a back disability in 1962.  

At a VA examination in December 2003, the examiner noted the following diagnosis:  degenerative spondylitic changes of the spine; dessicated bulging disc at C3-C4 with superimposed central focal disc herniation with spinal stenosis and mild compression of the cervical cord; at C4-C5 there is bulging disc with a central disc herniation and osteophytic spurring with associated spinal stenosis and mild cord compression; at C5-C6 level there is right side disc herniation with central canal and right exit foraminal stenosis and compression of the cervical cord; At C6-C7 there is bulging disc with mild spinal stenosis and effacement of the anterior aspect of the cord; moderate spinal stenosis at L3-L4 level where there is a trefoil appearance of the spinal canal and bilateral lateral recess stenosis; mild spinal stenosis at the L2-L3 and L4-L5 levels; and, degenerative disc disease from L1 to S1 vertebra.  

The examiner also noted that there was no evidence of trauma or specific injury found in the record; and, significantly, noted that the onset of the Veteran's pain was in 1948, after discharge from the Army.  This finding is inconsistent with the Veteran's testimony that he suffered injury to his back during service.  Although the Veteran reported that his back pain was not severe enough to seek medical attention until 1948, this is not synonymous with a finding that there was no back pain in service, as the examiner appears to suggest.  

In light of the Veteran's competent and credible testimony, a VA examination is necessary to determine whether the Veteran's reported injury and back pain in service was the onset of the Veteran's back disability which was first treated in 1948.  

In addition to the lack of medical evidence that the Veteran suffered an injury to his back during service, there is no evidence of record, other than the Veteran's own self-reported history, and the lay statements outlined above, to suggest that the Veteran has manifested residual symptoms of a back disability since his discharge.  However, the Veteran is certainly competent to report a back injury in service, and, he is also competent to report symptoms of back pain after service.  

Furthermore, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered a back injury in service, and, because there is no reason to doubt the Veteran's credibility in this regard, a VA examination is necessary to determine whether the Veteran has a current back disability that is a residual, or extension of the injury suffered in service.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that date from July 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the record VA medical records pertaining to the Veteran that date from July 2010.

2.  After completion of the above, schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of any diagnosed low back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the back was incurred during active service, to include as a result of the claimed in-service injury.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms, and that he first suffered from back pain during service, even though he did not seek treatment until after service.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


